Citation Nr: 1639094	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-01 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine strain. 

2.  Entitlement to a higher initial disability rating for service-connected left shoulder degenerative arthritis (left shoulder disability), in excess of 10 percent from September 11, 2009 to July 20, 2011, and in excess of 20 percent from July 21, 2011. 

3.  Entitlement to a higher initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD). 

4.  Entitlement to an increased disability rating for service-connected left lower extremity peripheral neuropathy in excess of 10 percent from September 11, 2009 to July 20, 2011, and in excess of 20 percent from July 21, 2011. 

5.  Entitlement to an increased disability rating for service-connected right lower extremity peripheral neuropathy in excess of 10 percent from September 11, 2009  to July 20, 2011, and in excess of 20 percent from July 21, 2011. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from June 1968 to May 1975.  He is the recipient of the Combat Action Ribbon, among several other awards and decorations, for his service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for PTSD and assigned a 30 percent rating effective September 11, 2009 (the date of claim for service connection), granted service connection for a left shoulder disability and assigned a 10 percent rating effective September 11, 2009 (the date of claim for service connection), denied increased ratings in excess of 10 percent each for right and left lower extremity peripheral neuropathy, and denied service connection for a chronic cervical spine strain.  A November 2011 rating decision granted a 20 percent rating for the left shoulder disability, effective July 21, 2011, and additionally granted two 20 percent ratings for the bilateral peripheral neuropathy, both effective July 21, 2011, thus creating "staged ratings."  

The issues of service connection for a cervical spine strain, increased ratings for left and right lower extremity peripheral neuropathy, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from September 11, 2009 to July 20, 2011, the left shoulder disability was manifested by symptoms of pain, tenderness, and weakness causing noncompensable limitation of motion with flare-ups occurring four times per week causing, at times, an inability to lift.  

2.  For the period from July 21, 2011, the left shoulder disability has been manifested by limitation of motion of the arm at shoulder level.  

3.  For the entire rating period on appeal, symptoms of PTSD have been manifested by occupational and social impairment with reduced reliability due to symptoms of impaired judgment, memory impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty paying attention and concentrating, anger and irritability, and chronic sleep impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating for the left shoulder degenerative arthritis in excess of 10 percent from September 11, 2009 to July 20, 2011, and in excess of 20 percent from July 21, 2011, have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a higher initial rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. 	 §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  	 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  	 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, and lay statements.  

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. 	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in June 2010, July 2010, and July 2011.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues of higher initial ratings for the left shoulder disability and PTSD.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale, including as to occupational, social, and functional impairment. 

Regarding the issues of higher initial ratings for the left shoulder disability and PTSD, in the June 2016 informal hearing presentation, the representative argued that the Veteran asserted that the disabilities worsened and asked that the Veteran be provided with new VA examinations to assess the current severity of PTSD and left shoulder disability.  However, there is no objective evidence of worsening of PTSD or the left shoulder disability since the July 2011 VA examinations, nor any specific allegations of worsening from the Veteran.  The representative merely made a generalized statement in presenting argument to the Board that the Veteran's conditions had worsened and new examinations were needed.  The Board has reviewed the Veteran's statements and the medical evidence (including outpatient records), and there are no statements from him of worsening symptoms or any medical or other evidence of record that suggests worsening of PTSD or the left shoulder disability since the most recent VA examination.  As there is no evidence of a material change in condition since the last VA examinations for the service-connected PTSD and left shoulder disability, a remand for another VA examination is not warranted, and is not required by the VCAA.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination). 

The Veteran was afforded the opportunity to testify before a Veterans Law Judge at a Board hearing; nonetheless, in a February 2012 correspondence, the Veteran withdrew the request for a hearing.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R.	 § 3.159.   

Disability Rating Criteria 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of all the evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Regarding the issue of a higher initial rating for PTSD, the Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the initial rating period.  Regarding the issue of a higher initial rating for the left shoulder disability, the Board has found appropriate "staged ratings" from September 11, 2009 to July 20, 2011, and from July 21, 2011, as the RO did.  

Initial Rating for the Left Shoulder Degenerative Arthritis 

The Veteran is currently in receipt of a 10 percent disability rating for the left shoulder disability from September 11, 2009 to July 20, 2011, and a 20 percent disability rating from July 21, 2011 under Diagnostic Codes 5003 and 5201; 38 C.F.R. § 4.71a.  Under Diagnostic Code 5201, a 20 percent disability rating is warranted for limitation of motion of the major arm at shoulder level, a 30 percent disability rating is warranted for limitation of motion of the major arm midway between side and shoulder level, and a 40 percent disability rating is warranted for limitation of motion of the major arm to 25 degrees from the side.  Id.

Diagnostic Code 5003 rates degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note 	 (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 	 (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id.  

Diagnostic Code 5003 provides that when there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204- 07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

In the instant decision, the Board has also considered alternative diagnostic codes for a disability of the shoulder and arm.  Under Diagnostic Code 5202, a 20 percent disability rating is warranted when there is recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level, or malunion of the humerus with moderate deformity.  A 	 30 percent disability rating is warranted when there is recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements, or malunion of the humerus with marked deformity.  A 50 percent disability rating is warranted when there is fibrous union of the humerus of the major arm; a 60 percent disability rating is warranted when there is nonunion of the humerus (false flail joint) of the major arm; and an 80 percent disability rating is warranted when there is loss of head of the humerus (flail shoulder) of the major arm.  Id.

Under Diagnostic Code 5203, a 20 percent disability rating is warranted when there is nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  Further, under Diagnostic Code 5200, ratings of 30, 40, and 
50 percent may be assigned when there is ankylosis of scapulohumeral articulation.  Id.

From September 11, 2009 to July 20, 2011

The Veteran generally contends that he is entitled to a higher initial rating in excess of 10 percent for the left shoulder disability.  The Veteran has described symptoms of pain and weakness in the left shoulder, with flare-ups approximately four times per week lasting about 24 hours, causing the inability to lift at times.  See June 2010 VA examination report.  

After review of all the evidence, both medical and lay, the Board finds that the criteria for a higher initial rating in excess of 10 percent have not been met or more nearly approximated.  From September 11, 2009 to July 20, 2011, the left shoulder disability was manifested by symptoms of pain, weakness, and noncompensable limitation of motion of the arm, with flare-ups occurring approximately four times per week lasting about one day each, and occasionally causing the inability to lift.  

In June 2010, the Veteran was afforded a VA examination to help assess the nature and severity of the left shoulder disability.  At that time, the Veteran reported symptoms of tenderness, pain, and weakness, and denied symptoms of stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, drainage, effusion, subluxation, or dislocation.  The Veteran reported experiencing flare-ups as often as four times per week, lasting about 24 hours, during which he occasional experiences an inability to lift objects.  The Veteran additionally stated he was not receiving treatment for the shoulder disability.  At that time, flexion was to 180 degrees, abduction was limited to 115 degrees with pain at 110 degrees, internal rotation was 90 degrees, and external rotation was limited to 50 degrees, with pain at 45 degrees.  

VA treatment records from September 11, 2009 are silent for complaints of and treatment for the left shoulder degenerative arthritis.  As stated above, the Veteran denied seeking treatment for this disability.  

Based on the above, the Board finds that from September 11, 2009, the date of claim for service-connection, the left shoulder arthritis does not more nearly approximate the criteria for a 20 percent disability rating.  The June 2010 VA examiner assessed full range of flexion of the arm, with pain during abduction limiting motion to 110 degrees.  Under Diagnostic Code 5201, a 20 percent rating will be assigned with limitation of motion to shoulder level, which is 90 degrees, and the Board finds that painful motion beginning at 110 degrees, 20 degrees above shoulder level, does not more nearly approximate limitation of motion at shoulder level, even considering additional limitations and difficulty lifting during flare-ups.   While the Veteran reported during flare-ups, he is, at times, unable to lift, the Board finds that these symptoms do not more nearly approximate limitation of motion to shoulder level.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca. 

The Board has considered whether a higher disability rating for the left shoulder is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the left shoulder disability causes pain that restricts overall motion.  The Veteran has consistently reported chronic shoulder pain, weakness, and tenderness, with occasional difficulty lifting; however, as noted above, even taking into account additional functional limitation due to pain, the VA examination reports indicate near full ranges of motion, with abduction ending 20 degrees above shoulder height that do not more nearly approximate the criteria for compensable ratings under Diagnostic Code 5201.   

From July 21, 2011

In July 2011, the Veteran was afforded another VA examination to help assess the severity of the left shoulder disability.  At that time, the Veteran reported symptoms of pain, weakness, giving way, lack of endurance, and fatigability, with flare-ups approximately three times per day, lasting about two hours.  The Veteran reported during flare-ups he is unable to lift boxes overhead.  At that time, flexion was limited to 130 degrees, abduction was limited to 90 degrees, external rotation was limited to 65 degrees, and internal rotation was 90 degrees.  

Based on the above evidence, both medical and lay, the Board finds that the left shoulder disability is manifested by symptoms of limitation of motion to shoulder level, as abduction is limited to 90 degrees (shoulder level), and the Veteran reports flare-ups three times per day, lasting two hours each, during which the Veteran cannot lift overhead.  See 38 C.F.R. § 4.71a, Plate I.  The evidence of record, both medical and lay, does not show that the left shoulder disability has been manifested by limitation of motion of the arm to midway between the side and shoulder level (45 degrees).  Even considering additional limitation of motion during flare-ups, the Veteran has only reported difficulty with lifting overhead, which indicates that the Veteran can still lift to at least shoulder height, warranting no more than a 20 percent rating.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5202; DeLuca, 8 Vet. App. 202.  

Lastly, the Board finds that a rating under another Diagnostic Code is not warranted for any portion of the initial rating period on appeal.  The evidence of record, both medical and lay, does not show, and the Veteran has not contended, that the left shoulder disability has manifested symptoms of ankylosis of the scapulohumeral articulation, loss of head of the humerus, nonunion of the humerus, fibrous union of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, malunion of the humerus, or dislocation or nonunion of the clavicle or scapula with loose movement. 

Initial Rating for PTSD

The Veteran is in receipt of a 30 percent initial disability rating from September 11, 2009 for the service-connected PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's acquired psychiatric disorder symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating.  See Mauerhan v. Principi,	 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

Considerations in rating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Within the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.   See 38 C.F.R. § 4.130.   

The Veteran generally contends that the symptoms of PTSD are more severe than the 30 percent rating assigned and more nearly approximate the criteria for a 
70 percent rating.  See December 2011 substantive appeal (on a VA Form 9).  The Veteran has described symptoms of difficulty working with other people, memory loss, shortened sense of future, estrangement from family members, difficulty paying attention and concentrating, irritability, difficulty sleeping, reliving the past, and avoidance of things that may trigger responses.  See December 2010 statement from the Veteran.

In July 2010, the Veteran was afforded a VA examination to help assess the severity of the PTSD.  At that time, the Veteran endorsed symptoms of chronic sleep impairment, occasional nightmares, social isolation and withdrawal, emotional numbing, irritability and outbursts of anger, and memory loss, including not remembering how he got from one place to another.  The VA examiner noted the Veteran showed impaired attention and focus, with some obsessive compulsive behavior present.  The Veteran denied symptoms of panic attacks and current suicidal ideation, and reported having 2-3 friends and a "good" relationship with his wife.  The VA examiner assigned a GAF score of 58, and opined that the symptomatology is "moderate" with occupational and social impairment with occasional decrease in work efficient and intermittent inability to perform tasks.  

In July 2011, the Veteran was afforded another VA examination to help assess the severity of his PTSD.  At that time, the Veteran reported symptoms of insomnia, being emotionally restricted, social isolation, "bluntness," fear of becoming violent in confrontations, occasional nightmares, and alienation from family members.  The Veteran did not report current symptoms of delusions, hallucinations, or suicidal or homicidal ideation.  The Veteran reported that he was retired from work as a truck driver, but that the decision to no longer work was not due to a mental health disability.  The VA examiner noted the symptoms were "severe" and the Veteran's prognosis is "poor," but assigned a GAF score of 65 and opined that the psychiatric impairment is controlled by and requires continuous medication.  The VA examiner opined that the Veteran has difficulty in establishing and maintaining effective work and social relationships, and an intermittent inability to perform recreational or leisurely pursuits.  

VA treatment records show that in May 2011, the Veteran received a mental health evaluation.  At that time, the Veteran reported symptoms of occasional nightmares, difficulty sleeping, social withdrawal, and irritability and anger, including violent impulses towards others, though being able to control himself.  At that time, the VA psychologist diagnosed mild PTSD and assigned a GAF score of 58.  

After review of all the evidence, both medical and lay, and resolving reasonable doubt in favor of the Veteran, the Board finds that the PTSD symptomatology more nearly approximates the criteria for a 50 percent rating as the Veteran experiences occupational and social impairment with reduced reliability due to symptoms of impaired judgment (violent impulses), memory impairment, disturbances of motivation and mood (irritability and anger), difficulty in establishing and maintaining effective work and social relationships, and chronic sleep impairment.  38 C.F.R. § 4.130.  

The Board notes that the July 2010 VA examiner, May 2011 VA psychologist, and July 2011 VA examiner each opined that the symptomatology was "moderate," "mild," and "severe," respectively, and that the July 2010 VA examiner provided an assessment of occupational and social impairment with occasional decrease in work efficiency.  The Board has considered and weighed each examiner's assessment; however, the ultimate determination as to the level of occupational and social impairment due to symptoms is an adjudicative determination.  The Board has considered the examination reports assessment on this question, but in light of the other evidence of record, including both examination's notations of the current symptomatology and the lay statements regarding the severity of the symptomatology provided, the Board finds that the symptomology described by both the Veteran and the VA examiners and psychologist more nearly approximate occupational and social impairment with reduced reliability.  

The Board has additionally weighed and considered the GAF scores assigned.  The Veteran has had two GAF scores of 58 and one GAF score of 65.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  The Board finds that these GAF scores, when read together with the other evidence of record, demonstrate moderate symptomology with occupational and social impairment with reduced reliability.  

The Board next finds that the weight of the evidence is against a finding that the Veteran experiences occupational and social impairment in most areas for any part of the initial rating period on appeal.  While the Veteran describes irritability with fear of becoming violent and the July 2010 VA examiner noted some obsessive compulsive behaviors, such as obsessing over fear of harming someone, the evidence of record does not show that the Veteran acts on these impulses and has experienced unprovoked periods of violence or obsessive rituals; in fact, the Veteran has explicitly stated he has never acted on these impulses.  Furthermore, the evidence of record, both medical and lay, does not show that the Veteran endorses current symptoms of suicidal ideation, obsessive rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, spatial disorientation, neglect of personal hygiene or appearance, difficulty in adapting to stressful circumstances, or an inability to establish and maintain effective relationships.  Therefore, the Board finds that the weight of the evidence is against a finding that there is occupational and social impairment in most areas.  38 C.F.R. § 4.130.  

Extraschedular Analysis 

The Board has considered whether referral for an extraschedular evaluation would have been warranted for these conditions for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first prong of extraschedular analysis, the Board finds that the symptomology described by the Veteran for both the left shoulder disability and PTSD is fully contemplated by the rating schedule.  Regarding the PTSD, the Veteran has described symptoms of impaired judgment, memory impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, anger and irritability, and chronic sleep impairment. These symptoms and the resulting degree of social and occupational impairment are part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.

Regarding the left shoulder disability, the Board finds that all symptoms are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Board finds that the schedular rating criteria contemplate the Veteran's left shoulder disability and the symptoms associated with such disability including limitation of motion, tenderness, weakness, fatigability, giving way, and lack of endurance.  The schedular rating criteria pertaining to the Veteran's left shoulder disability provide for ratings based on limitation of motion, including due to pain and other orthopedic DeLuca and 	 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness, incoordination, and fatigability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca, at 206-07 (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 	 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell, 25 Vet. App. at 33-36 (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell, 25 Vet. App. at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatology of the ailments).  Because the schedular rating criteria are adequate to rate the Veteran's left shoulder disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  		 38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the PTSD and left shoulder disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher initial rating for the left shoulder degenerative arthritis in excess of 
10 percent from September 11, 2009 to July 21, 2010 and in excess of 20 percent from July 21, 2011 is denied.  

A higher initial rating of 50 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits.  

REMAND

Service Connection for a Cervical Spine Strain

The Veteran generally contends that during service he injured his neck in a motor vehicle accident.  See September 2009 claim for service connection; see also June 2010 VA examination report.  In June 2010, the Veteran was afforded a VA examination to help assess the etiology of the cervical spine strain, and, at that time, the VA examiner opined that it is less likely than not related to the in-service motor vehicle accident because there is no documentation of neck pain in the service treatment records.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has held that lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Therefore, as the VA examiner relied solely on the lack of documentation in the service treatment records, the Board finds that a remand is necessary to obtain a new VA opinion regarding the etiology of the chronic cervical strain.  


Increased Ratings for Bilateral Lower Extremity Peripheral Neuropathy 

In a July 2014 statement, the Veteran wrote that the severity of the symptoms of peripheral neuropathy has caused him to lose his job as a truck driver due to the commercial driver regulations.  

Where a veteran claims that a disability is worse than when originally rated, and the available evidence is too remote to adequately determine the current state of the disability, VA must provide a new examination.  This is a different scenario than the discussion above pertaining to the request for new examinations for the left shoulder and PTSD, as with the neuropathy, the Veteran has made a specific allegation as to how the condition has worsened.  Therefore, a remand is necessary to obtain a new examination regarding the symptomology of the bilateral lower extremity peripheral neuropathy.  

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on TDIU is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  Although the RO separately denied TDIU in an unappealed May 2015 rating decision, the holding in Rice suggests that the issue is, nonetheless, part of the pending appeal. 

The Veteran has contended that the service-connected peripheral neuropathy has caused him to lose his job as a truck driver because he can no longer feel his legs when driving long distances and does not meet the commercial driver licensing standards.  See December 2011 substantive appeal; see also July 2014 statement from the Veteran.  The issue of TDIU is inextricably intertwined with the issues of increased ratings for bilateral lower extremity peripheral neuropathy and service connection for a cervical spine strain that are being remanded.  

Accordingly, the issues of service connection for a cervical spine strain, increased ratings for right and left lower extremity peripheral neuropathy, and TDIU are REMANDED for the following action:

1.  Obtain all VA treatment records from Durham dated from December 2014 to the present.

2.  Contact the Veteran and request that he provide information as to any private medical treatment for the cervical spine strain and service-connected peripheral neuropathy.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of such disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to	       38 C.F.R. § 3.159(e) (2015).

3.  Only after obtaining the above VA records, and any private records, to the extent such exist, then schedule a VA examination regarding the chronic cervical spine strain.  The claims file should be presented to the examiner, and all indicated testing should be conducted.  The examiner should offer the following opinion with supporting rationale:  

 Is it at least as likely as not (50 percent probability or greater) that the cervical spine strain was caused by, incurred in, or otherwise related to active service, to include the documented in-service motor vehicle accident?  
 
When reaching this conclusion, the examiner should address the Veteran's statements that he injured his neck during the motor vehicle accident.  

4.  Schedule a VA examination to assess the severity of the bilateral lower extremity peripheral neuropathy.  The claims file should be presented to the examiner, and all indicated testing should be conducted.  

5.  Then readjudicate the issues remaining on appeal.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


